Citation Nr: 0018276	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-00 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for allergic 
dermatitis.

2.  Entitlement to service connection for sinusitis.




REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to May 1994.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied benefits sought in January 1996, and the veteran 
appealed.  A hearing was held at the RO in April 1996, before 
RO personnel.  Another hearing was held at the RO before the 
undersigned traveling member of the Board of Veterans' 
Appeals (Board) in July 1998.  

In November 1998, the Board rendered a decision which granted 
service connection for a left ankle disability and denied 
service connection for an ingrown toenail of the right great 
toe and for residuals of cervical spine injury.  The Board 
remanded the issues of entitlement to service connection for 
sinusitis, allergic dermatitis and anemia to the RO for 
further evidentiary development.  

After the Board granted service connection for the left ankle 
disability, the RO assigned a noncompensable rating.  In 
December 1998, the veteran filed a Notice of Disagreement and 
the RO issued a Statement of the Case on the matter in April 
1999.  The veteran did not complete her appeal by filing a 
substantive appeal.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 2.202, 20.302 (1999).  Accordingly, the 
Board is without jurisdiction over the matter of entitlement 
to an increased disability rating for the service-connected 
left ankle disability, which will be discussed no further 
herein.

In February 2000, the RO granted service connection for 
anemia and evaluated it as noncompensably disabling.  The 
veteran has not filed a Notice of Disagreement as to the 
noncompensable rating which the RO assigned for anemia.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [overruling 
West v. Brown, 7 Vet. App. 329 (1995), which had held that a 
Notice of Disagreement as to a service connection claim 
translated into a Notice of disagreement as to other "down-
stream element[s]" such as the evaluation assigned or the 
effective date of the award].  Accordingly, the Board has no 
jurisdiction over that matter.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record of 
current allergic dermatitis or of a nexus between such 
claimed disability and service, including skin rash and 
redness which was shown in service in February 1992.  

2.  There is no competent medical evidence of record of 
current chronic sinusitis or of a nexus between claimed 
chronic sinusitis and any incident of service origin, 
including acute sinusitis in service in March 1994.


CONCLUSIONS OF LAW

1.  The claim for service connection for allergic dermatitis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for sinusitis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
allergic dermatitis and sinusitis.  In the interest of 
clarity and economy, the Board will provide law and 
regulations pertinent to the claims, followed by a joint 
factual background and then separate analyses of the claims.  


Pertinent law and regulations

Service connection

In general, in order to establish service connection, a 
veteran must demonstrate that there is a disability present 
which is the result of disease or injury which was incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).

Well grounded claim requirements

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (medical and some lay evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence is required).  Caluza v. 
Brown, 7 Vet. App. 498, 535 (1995).

Laypersons without medical training or experience are not 
capable of indicating that a current disability exists or 
that it was caused by their service.  Competent medical 
evidence is required.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993); Caluza.


Factual background

Service

The veteran was referred to an allergy clinic in February 
1992, during service, after being assessed with allergic 
dermatitis after presenting with pruritic, erythematous 
macular papules.  On evaluation in the allergy clinic, it was 
noted that she had been handling dogs that morning and had 
had to restrain one, after which she began to itch and 
develop redness and a rash of her skin.  She also had a mild 
rhinorrhea.  The assessment was possible allergic reaction to 
dog.  Skin tests performed were positive for several 
allergens.  A March 1992 addendum to the allergy clinic 
report indicates that the veteran had been free of rash since 
treatment.  

A March 1994 service medical record indicates that the 
veteran had nasal congestion and maxillary sinus tenderness.  
The assessment was acute sinusitis.  Antibiotics were 
prescribed.  Two days later, her sinuses were tender 
bilaterally.  The assessment was bilateral acute maxillary 
sinusitis.  

Post-service

On VA examination in July 1994, the veteran's nose was 
negative and no positive sinus or skin findings were 
reported.  

On VA examination in June 1995, the veteran stated that she 
developed sinusitis in service with a stuffy nose, and that 
ever since then, it had been constant and it was hard to 
breathe.  She also reported developing an allergic dermatitis 
with rashes when she would be in proximity to animals and 
certain plants and pollens.  She reported that she had none 
at the present time.  Clinically, the veteran had partial 
obstruction of her nares due to rhinitis of the left nare, 
resulting in decreased breathing through the left nares.  She 
also was tender to percussion over both maxillary sinuses, 
and she indicated that she had immediate pain and a sensation 
of a headache when pressure was applied over her orbital 
frame.  The impressions were chronic sinusitis and allergic 
dermatitis.

During the hearing which was held at the RO in April 1996, 
the veteran testified that she was treated for sinusitis in 
March 1994, and that she still had sinusitis.  She also 
stated that she had an instance of allergic dermatitis when 
she got rid of her animals, but that she had not had any 
since then.

On VA evaluation in May 1996, the veteran reported that she 
would get itchy eyes when working with animals.  She was 
working as a veterinary technician.  The impression was 
allergies. 

The veteran had VA X-rays of her sinuses in July 1996, after 
clinical evaluation revealed tender sinuses, et al., and it 
was felt that her symptoms were consistent with sinusitis.  
July 1996 VA X-rays of the veteran's sinuses were normal.  
The next day, it was suspected that she had pharyngitis.  

A January 1997 letter from a private otolaryngologist states 
that the veteran's history was suggestive of an allergy to a 
variety of animals which had become especially acute since 
she had obtained a job working at a veterinary hospital 
nearby.  She did have a prior exposure to animals while in 
the military, but that exposure was fairly limited, as it 
involved being exposed only one day a week, and only to dogs.  
Apparently at that point, she did not have any significant 
problems.  Since allergies are dose related, her allergies to 
animals were not really made apparent until she became 
exposed to animals on a daily basis at the veterinary 
hospital, it was stated.  As far as her current condition, 
she did have an active sinus infection which could be related 
to the chronic allergy problems.  Additionally, she had a 
deviated nasal septum that aggravated the previous 
disposition to chronic sinusitis.  

On VA examination in October 1997, the veteran had an 80 
percent deflection of her nasal septum to the right.  Her 
left inferior turbinate was enlarged.  The middle meati were 
normal or possibly infected on the right.  There was a 
question of right ethmoid or maxillary sinusitis.  A CT scan 
of the paranasal sinuses was normal, with no evidence of 
mucosal thickening or fluid levels.  The nasal septum 
deviated to the right.  

A February 1998 addendum to the above-mentioned October 1997 
VA examination report indicates that in view of the negative 
CT scan to point to a chronic condition, the veteran's case 
was not conclusive of infectious sinusitis but rather pointed 
toward episodic, seasonal and potentially allergic problems 
without any evidence of chronic changes or residuals.  

During the hearing before the undersigned in Ft. Harrison, 
Montana in July 1998, the veteran testified that she still 
had chronic sinusitis.  She also stated that she had had a 
military occupational specialty in service in animal care, 
that that is when she had problems with allergic dermatitis, 
and that she had since quit her post-service job as a 
veterinary technician due to allergic dermatitis flare-ups. 

On private medical evaluation in February 1999, the veteran 
stated that since August 1988, she had had intermittent sinus 
pressure, and that over the past month, she had had left 
frontal and left maxillary pain, purulent post-nasal drip, 
and a bloody nasal discharge in the morning.  She had not 
been on any antibiotics over the past year.  She did have a 
dog at home and had allergies, for which she was currently 
taking Claritin(r).  Clinically, there were boggy nasal 
membranes with a mucopurulent discharge and posterior pharynx 
erythema.  The impression was acute sinusitis which was of a 
prolonged nature.  

On VA fee-basis dermatology examination in March 1999, the 
veteran stated that she was there because she had had a rash 
which would occur after she would be in contact with animals.  
She had been shown to have significant allergies to cats and 
other animals, and to pollens.  Clinically, she had no true 
dermatitis on her body.  It sounded from her history as 
though she had an allergic contact dermatitis to animal 
dander.  

On VA ear, nose, and throat examination in November 1999, the 
veteran complained of acute and chronic sinusitis.  Review of 
all available documents by the examining physician failed to 
find objective evidence of sinus disease.  By way of 
explanation as to this statement, the physician stated that 
the veteran had had several plain films of the sinuses and a 
CT evaluation of the sinuses done in October 1997, and that 
they failed to demonstrate sinus disease.  The physician went 
on to report that the veteran gave a history of recurrent 
nasal congestion and drainage with headaches which were 
usually treated with decongestants and an occasional 
antibiotic.  The symptoms were not seasonal but rather were 
year round in nature.  Clinically, there was a moderate to 
severe nasal septal deflection to the right with about 80 
percent blockage on the right.  The nasal mucosa appeared 
normal and the turbinates did not appear to be obstructive.  
There was no crusting or infected drainage in the anterior 
nose, and the post-nasopharynx and post-oropharynx did not 
reveal any infected drainage.  The examination was not ruling 
out allergic rhinitis which could be set off by allergens.  
However, the sinus evaluation X-ray had ruled out chronic 
sinusitis.  It was the physician's opinion that the veteran's 
nasal symptoms more likely than not were related to her nasal 
septal deflection rather than to sinus disease.  It was 
possible that there was an allergic component to the 
veteran's symptoms, however, which was not reflected on that 
day's examination.

Analysis

Allergic dermatitis

The second prong of the Caluza well groundedness test, 
service incurrence or aggravation, is arguably met, as there 
is competent medical evidence of record showing treatment for 
allergic dermatitis in service in February and March 1992.  

The first prong of the Caluza well groundedness test, current 
disability, is not met, however, as there is no competent 
medical evidence of record of current allergic dermatitis.  
While post-service diagnoses have been reported based on 
history, there is no post-service objective medical evidence 
(i.e., clinical findings) of record showing chronic residuals 
of allergic dermatitis.  The Court has held that the Board 
may reject a diagnosis based only on history as not 
sufficient to constitute a disability for which service 
connection may be granted if the medical evidence does not 
establish that a current condition in fact exists.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285-6 (1999).  
Such is the case here.

Moreover, regarding diseases of allergic etiology, seasonal 
and other acute allergic manifestations subsiding on the 
absence of or removal of the allergen are generally to be 
regarded as acute rather than chronic diseases.  See 
38 C.F.R. § 3.380 (1999).  

The third prong of the Caluza well groundedness test, nexus 
to service, is not met either, as there is no competent 
medical evidence of record of a nexus between any claimed 
allergic dermatitis disability and any incident of service 
origin, including the problem which the veteran had in 
February 1992.

In short, the Board has no reason to doubt that the veteran 
may at times experience an allergic reaction.  However, no 
current disability, including dermatitis, has been medically 
identified.  Accordingly, her claim must be denied as it is 
not well grounded.  See 38 U.S.C.A. § 7105(a) (West 1991).

Sinusitis

The second prong of the Caluza well groundedness test, 
service incurrence or aggravation, is arguably met, as the 
veteran was treated for acute sinusitis in service in March 
1994.  

The first prong of the Caluza well groundedness test, current 
disability, is not met.  As discussed in detail in the 
factual background section, chronic sinusitis has not been 
clinically demonstrated and has indeed been ruled out by 
diagnostic testing, to include CT scan.  Although sinusitis 
was suspected at times, such as in July 1996 and in October 
1997, subsequent diagnostic testing was pertinently negative.

The third prong of the Caluza well groundedness test, nexus 
to service, is also not met, as there is no competent medical 
evidence of record of a nexus between any claimed chronic 
sinusitis disability which the veteran may have and any 
incident of service origin, including the episode of acute 
sinusitis in service.  


In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran's claim of entitlement to 
service connection for sinusitis is not well grounded.  The 
benefit sought on appeal is accordingly denied.

Additional matters

The veteran has asserted that she has allergic dermatitis and 
chronic sinusitis which are related to her service.  However, 
since she is a layperson, her assertions as to matters for 
which medical expertise is required, such as medical 
diagnosis and etiology of a medical disability, are of no 
probative value and as such, can not serve to well ground her 
claims.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 5 
(1992); Grottveit v. Brown, 5 Vet. App 91, 93 (1993).

Because the veteran's claims are not well grounded, VA is 
under no further duty to assist her in developing facts 
pertinent to them.  38 U.S.C.A. § 5107(a).  The Court has 
underscored that if the VA volunteers assistance in 
developing facts pertinent to a claim that is not well 
grounded, such action raises "grave questions of due process 
... if there is apparent disparate treatment between 
claimants," between those who have met their initial burden 
of presenting a well grounded claim and those who have not.  
See Grisvois v. Brown, 6 Vet. App. 136, 140 (1994); see also, 
in general, Morton v. West, 12 Vet. App. 477 (1999).  

VA's duty to assist depends upon the particular facts of the 
case, and upon the extent to which VA has advised the 
claimant of the evidence necessary to support a VA benefits 
claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  
The Court has held that the obligation exists only in the 
limited circumstances where the veteran has referenced other 
known and existing evidence which would further the claim.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom.  
Epps v. Gober, 126 F.3d. 1464 (Fed.Cir. 1997).  In this case, 
VA is not on notice of any known and existing evidence which 
would render the veteran's claims plausible.  

The Board notes that the veteran's representative stated in 
May 2000 that VA has failed to acquire pharmacy records 
showing dermatology prescriptions.  However, there is no 
indication that such prescription records would contain the 
kind of medical evidence which could serve to well ground the 
claims.  As the Court has stated: "The VA's . . . . 'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).

The Board's decision serves to inform the veteran of the kind 
of evidence which would be necessary to make her claims well 
grounded, such as a competent medical opinion from a 
physician which opines that she currently has allergic 
dermatitis related to service; and a competent medical 
opinion from a physician indicating that the veteran 
currently has chronic sinusitis disability which is related 
to her service.

Finally, when the Board addresses in its decision a question 
that has not been specifically addressed by the RO, in this 
case well groundedness, it must consider whether the veteran 
has been given adequate notice to respond and, if not, 
whether she has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board concludes that the veteran 
has been given ample opportunity to present her case, and 
that any error by the RO in the adjudication of the instant 
claims on their merits rather than on the issue of whether 
the claims are well-grounded could not be prejudicial.  
Adjudication of not well grounded claims on their merits 
constitutes according them more consideration than they are 
entitled.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).




CONTINUED ON NEXT PAGE


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for allergic dermatitis is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for sinusitis is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



